Citation Nr: 0511583	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  97-28 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to an effective date earlier than July 27, 1995, 
for the assignment of a 100 percent evaluation for 
generalized anxiety disorder with residual schizophrenia.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel 




INTRODUCTION

The veteran had active duty service from July 1951 to 
December 1954 and from March 1955 to October 1971.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the 
Huntington RO Satellite rating agency.  The case is under the 
jurisdiction of the New York, New York, RO.

The issue of whether new and material evidence had been 
submitted to reopen a claim of entitlement to service 
connection for a stomach condition was denied by the RO in 
September 1996 and the veteran appealed that decision.  On 
the attachment to an October 1997 VA Form 9 appealing this RO 
decision, the appellant's representative noted the following:  
"CUE/Board of Veterans Appeals Decision of 1985."  The RO 
subsequently granted service connection for a stomach 
condition.  It is not clear if the appellant wished to raise 
a claim of clear and unmistakable error with the 1985 Board 
decision, which addresses the issue of entitlement to service 
connection for a stomach condition.  Since the issue of 
entitlement to an earlier effective date for a total rating 
must be remanded for further development (as explained 
below), the RO should ask the appellant to clarify if he is 
raising a claim of clear and unmistakable error of a prior 
Board decision, and if so, to submit any argument and 
evidence in support of this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record indicates that the RO has not complied with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Under the VCAA, VA has an enhanced duty to notify a claimant 
of the information and evidence necessary to substantiate 
every claim for VA benefits.  See also, 38 C.F.R. §§ 3.102, 
3.159, 3.326(a) (2003).  VA must specifically notify the 
claimant what evidence is still necessary to substantiate his 
claims, what specific portion of that evidence he must 
personally secure, and what specific portion of that evidence 
VA will secure on his behalf.  The claimant must also be told 
to submit all pertinent evidence in his possession.  
38 U.S.C.A. §§ 5100, 5103; 38 C.F.R. § 3.159.  Specifically, 
in this case, the veteran has never been informed of what 
information and evidence is necessary to substantiate the 
claim, what evidence is needed from him to support his claim 
for an effective date earlier than July 27, 1995, for the 
award of a 100 percent rating for generalized anxiety 
disorder with residual schiozophrenia.  He has not been told 
of what evidence VA would provide.  These defects must be 
addressed.  

In addition, a July 1996 VA examination report indicates that 
the veteran had been receiving psychiatric treatment at the 
VA since 1994.  Those treatment records have not yet been 
obtained.  These records must be associated with the claims 
file prior to further consideration of the issue on appeal.

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate each 
claim on appeal.  Any notice must 
indicate who is responsible for securing 
any outstanding evidence, to include any 
private medical records.  The claimant 
must be instructed to submit all 
pertinent evidence in his possession that 
has not been previously submitted.  If 
further development is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished. 

2.  The RO should obtain the veteran's 
treatment reports from the VA Medical 
Center in Manhattan, New York, for 1994 
and 1995, and associate them with the 
claims file.  If the veteran identifies 
any other outstanding pertinent records 
or if the RO becomes aware of the 
existence of additional pertinent records 
not already associated with the claims 
file, those records are to be obtained.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
indicate in writing that further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then:  (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.

3.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the claim based on all the 
evidence of record.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  He should then be afforded an 
applicable time to respond.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




